DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2021 has been entered.

Status of Claims
Claims 1-12 and 15-24 are currently pending and under examination on the merits in the instant application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-12 and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2006/0160759 A1, of record) in view of Aigner (Expert Opinion on Biological Therapy, 2009, 9:1533-1542, applicant’s citation), Keates et al. (Pharmacogenomics, 2007, 8:867-871), and Krühn et al. (Cell Cycle, 2009, 8:3349-3354).
Chen demonstrates that “siRNA (NP-1496) in phosphate buffered saline (PBS)” at 10 mg/kg siRNA or 60 g of siRNA “in the absence of specific agents to enhance delivery” or “in the absence of delivery-enhancing agents” significantly reduces influenza virus titer with p-value of 0.003 or 0.006 when the “naked” siRNA in PBS without any delivery-enhancing agents is “intranasally administered” into the lungs of mice infected with the influenza virus. See paragraphs 0152-0157. See also Figure 31A copied below.

    PNG
    media_image1.png
    635
    861
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    24
    630
    media_image2.png
    Greyscale

It is noted that the NP-specific 19-mer sequence at positions 1-19 of Chen’s SEQ ID NO:93 excluding the dTdT overhang at positions 20-21 is 100% identical to the entire 19-mer of SEQ ID NO:1 elected and claimed in the instant case.
Chen teaches that an siRNA can be “generated from an shRNA” comprising a loop sequence of “preferably about 6-9 nt long”. See paragraphs 0120-0121.
Chen demonstrates efforts to “promote cellular uptake of siRNA” by utilizing cationic polymers such as PLL, PLA, and PEI so that the siRNA molecule is delivered to target cells including lung cells. See paragraphs 0448-0459.
Chen teaches that the influenza virus “infects respiratory epithelial cells” and “Influenza A viruses replicate in epithelial cells of the respiratory tract.” See paragraphs 0116 and 0133.
Chen teaches making a pharmaceutical composition “suitable for delivery to the respiratory system”, wherein the composition comprises an RNAi-inducing agent and a delivery agent, wherein the composition is formulated as “nasal sprays”, “inhaler”, or “dry or liquid aerosol formulation”. See paragraph 0020. 
Chen does not teach incorporating an shRNA encoding “siRNA (NP-1496)” into a plasmid comprising a prokaryotic promoter and at least one invasion factor, wherein the plasmid is further incorporated into a nonpathogenic bacterium.
Aigner reviews delivery systems for siRNA/shRNA-encoding sequences and teaches that ‘transkingdom RNA interference plasmid’ (TRIP) “enables bacteria to produce shRNA, invade target cells, release the shRNA into the cytoplasm of the target cell and to induce the RNAi pathway leading to gene knockdown”, wherein TRIP consists of an shRNA expression cassette under the control of a bacteriophage T7 promoter, the inv gene encoding the invasion protein, (1) integrin receptors present on the surface of epithelial cells” thereby allowing “the uptake of the invasion-expressing bacteria into an endosome of the target cell” and the hly gene encoding listeriolysin O, which allows the shRNA to reach the cytoplasm. See page 1536.
Keates discloses a “tkRNAi” technology developed Cequent Pharmaceuticals, Inc., wherein the technology uses nonpathogenic E. coli engineered to produce an shRNA from plasmid (TRIP) containing Inv and HlyA genes, wherein one of the advantages of using bacteria as a delivery vector for siRNA include low cost, wherein “Cequent’s tkRNAi bacteria are engineered to die rapidly after cellular invasion to release shRNA and allow the shRNA to reach the cytoplasm of the host cell. They will be processed by Dicer into siRNA, and trigger the canonical RNAi pathway, resulting in inactivation of the target gene.” See pages 868 and 870. 
Keates teaches that “the tkRNAi platform can be used to treat viral infections” and that the tkRNAi platform can provide “commercially viable gene-targeted therapies”. See page 871.
Krühn demonstrates construction of a tkRNAi shRNA (TRIP) expression vector driven by T7 promoter, wherein the DNA template encoding the shRNA has the following sequence arrangement: “BamHI site-sense sequence-loop (5’-TTC AAG AGA-3’)-antisense sequence-SalI site”. See page 3353.
Krühn teaches that tkRNAi is one of “novel promising RNAi therapeutic delivery technologies”. See page 3352.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use “tkRNAi” technology developed by Cequent Pharmaceuticals, Inc. for promoting delivery of the anti-influenza virus NP-1496 siRNA molecule of Chen to respiratory epithelial cells infected by the influenza virus, thereby making a non-pathogenic E. coli comprising a TRIP encoding an shRNA molecule that produces the NP-1496 siRNA molecule in pulmonary/lung epithelial cells. One of ordinary skill in the art would have been motivated to do so with a BamHI site-sense sequence-loop (5’-TTC SalI site” as the siRNA-producing sequence, wherein Chen also taught that siRNAs can be generated from shRNAs having a 6-9 nt loop. Hence, one of ordinary skill in the art would have had a reasonable expectation of success in making a TRIP comprising the DNA sequence of 5’-GGATCTTATTTCTTCGGAG (sense sequence)-5’-TTCAAGAGA (loop sequence)- 5’-CTCCGAAGAAATAAGATCC (antisense sequence) flanked by the restriction enzyme sites, thereby obtaining SEQ ID NO:5 claimed in the instant case. Therefore, one of ordinary skill in the art would have reasonably succeeded in making the instantly claimed TRIP (plasmid), nonpathogenic E. coli bacterium comprising the TRIP, and a pharmaceutical composition comprising the bacterium. 
Accoridngly, claims 1-12 and 15-24 taken as a whole would have been prima facie obvious before the effective filing date. 

Response to Arguments/Declaration
Applicant's arguments filed on March 28, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because of unexpected results as supported by the specification and the declaration filed under 37 C.F.R. 1.132, wherein the unexpected results are the synergistic effect provided by “the shRNA mixture/cocktail described by the Linke ’48 patent application” compared to the “expected additive effect” provided by Chen’s mixture/cocktail. In response, applicant’s attention is directed to the fact that none of the rejected claims in the instant case are directed to a mixture/cocktail of shRNAs targeted to NP and PA. Hence, the alleged unexpected results are not commensurate in scope with the instant claims. Note that unexpected results must be “commensurate in scope with the degree of protection sought by the claimed subject matter.” In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005). 

The declarant reviews Chen’s teachings, especially Figures 25A and 26, and compares the activity/structure of Chen’s shRNA vector to “the system taught and claimed by the Linke ‘448 patent application”. The declarant concludes “unexpected”, “far superior”, “synergistic” results/benefits regarding “the efficacy of siVEC-AIVTM against avian influenza via the delivery of shRNAs targeting two subunits of the viral RNA polymerase (“RNAP”), i.e., NP and PA” (emphasis added) by further relying on the data disclosed in the post-filing reference by Linke et al. (AMB Express, 2016). See paragraphs 5 and 10. The declarant also discusses “commercial viability and value of the vector-encoded RNAP-targeting system (NP+PA)” (emphasis added). See paragraph 16. As an initial matter, it is noted that the instant specification or claims do not identify “siVEC-AIVTM” as the claimed nonpathogenic E. coli bacterium, pharmaceutical composition, or plasmid. Solely for the sake of argument, the examiner will assume that “siVEC-AIVTM” represents the instantly claimed subject matter comprising all of the claimed elements. Now, the secondary evidence (e.g., commercial value, unexpected results) attempted by the declarant pertains to a composition comprising shRNAs targeting both NP and PA of the influenza virus, whereas there is no single claim in the instant application directed to such composition targeting both NP and PA. As such, the declaration refers only to the “siVEC-AIVTM” system and not to the individual claims of the application. Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716. Note that unexpected results must be “commensurate in scope with the degree of protection sought by the claimed subject matter.” In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005). 
Regarding the data disclosed in Chen that is compared to the “unexpected”, “far superior”, “synergistic” results/benefits of the “siVEC-AIVTM” system, the declarant states that 
In paragraphs 10-17, the declarant discusses data in Chen, the 2016 post-filing reference (e.g., Table 3), and Table 7 of the instant application with a condensed version “Table 1” at page 8 of the declaration and states that Chen’s product is not “clinically efficacious” or “viable as a commercial product” under the “recommended commercial guideline”. In response, it is noted that declarant’s statements are not commensurate in scope with the instant claims, which are not directed to a “commercial”-grade product or a “clinical” method. In addition, there is no evidence that demonstrates that the instantly claimed subject matter in each of claims 1-12 and 15-24 is a commercial product having commercial success, if declarant’s statements in paragraphs 10-15 were meant to establish commercial success. Note that the declaration filed on March 28, 2021 does not contain any sales figures in the relevant market and the declarant did not provide any factual statements that the claimed subject matter is a commercial product, wherein there is a nexus between the claimed subject matter and evidence of commercial success. See MPEP §716.03. Regarding the “synergistic” and “superior” effects provided by the “siVEC-AIVTM” system, it is noted that inhibition of both NP and PA is not required/recited in any of the rejected claims. Further, none of the rejected claims is directed to a combination of two specific nucleotide sequences in the “siVEC-AIVTM” system that is alleged to correspond to the claimed subject matter. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-12 and 15-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 66-70, 72-76, 78-84, 86-88, and 90-94 of copending Application No. 16/591,782 in view of Chen et al. (US 2006/0160759 A1, of record), Aigner (Expert Opinion on Biological Therapy, 2009, 9:1533-1542, applicant’s citation), Keates et al. (Pharmacogenomics, 2007, 8:867-871), and Krühn et al. (Cell Cycle, 2009, 8:3349-3354).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation/embodiment of the bacterium for siRNA/shRNA delivery targeting influenza virus claimed and encompassed by the ‘782 claims. It would have been obvious to one of ordinary skill in the art before the effective filing date to envision that the “plasmid having a length less than 4,700 base pairs” comprising a promoter, a therapeutic siRNA/shRNA interfering with an influenza virus RNA, and at least one invasion factor reads on a TRIP having a T7 promoter, inv gene, Hly gene, and an shRNA-encoding sequence of SEQ ID NO:5 claimed in the instant case in view of the combined teachings of Chen, Aigner, Keates, and Krühn as explained in the §103 rejection above, which is fully incorporated by reference herein thus will not be repeated. 

Response to Arguments
Applicant’s arguments filed on March 28, 2021 have been considered but are not found persuasive. Applicant’s argument that the “plasmid having a length less than 4,700 base pairs” recited in the ‘782 claims is not addressed by the examiner is not found persuasive because the  prima facie obvious that the instantly claimed elements (a promoter, at least one invasion factor, and an shRNA/siRNA) amount to “a length less than 4,700 base pairs” thus are within the scope of the ‘782 claims. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/DANA H SHIN/Primary Examiner, Art Unit 1635